Citation Nr: 1217153	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the torso, claimed as scars on the chest and torso. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active military service from September 1954 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) originated from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2004, the RO issued a rating decision denying a claim for service connection for lacerations on the sides of the torso and a petition to reopen a claim for scars on the chest.  Since, however, the Veteran has referred to his claimed skin disorder as involving scars and/or lacerations on the sides and front of his torso (chest), the Board has recharacterized this issue to be more encompassing. 

In July 2006, the RO issued another rating decision denying his claim for service connection for PTSD.  

In December 2010, because of his age, the Board advanced this case on the docket. See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2011). 

In a December 2010 decision, the Board reopened the previously denied claim for service connection for a skin disorder of the torso on the basis of new and material evidence, and remanded that reopened claim, along with the claim for service connection for PTSD, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The case was subsequently returned to the Board.

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records in the file reflect diagnoses of mood disorder, depression and anxiety disorder.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such the Veteran's claim has been recharacterized on the title page of this decision. 


FINDINGS OF FACT

1.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current skin disorder (keloid scars) of the torso is unrelated to his military service.

2.  Veteran's claimed in-service stressors have not been verified.

3.  The Veteran did not engage in combat while serving in Korea and does not have PTSD due to alleged combat in Korea.

4.  There is no competent and credible evidence that any acquired psychiatric disorder had its onset in service, that a psychosis manifested within one year of service discharge, or that any current acquired psychiatric disorder is related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran's current skin disorder of the torso (keloids) is not the result of disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 (2011). 

2.  A chronic acquired psychiatric disorder, including PTSD, mood disorder, depression and anxiety, was not incurred in or aggravated by service; and psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, an August 2004 letter was sent prior to initially adjudicating the claim for service connection for a skin disorder in the November 2004 decision at issue in this appeal, so in the preferred sequence.  A May 2006 letter was sent prior to initially adjudicating the claim for service connection for PTSD in the July 2006 decision at issue in this appeal, so also in the preferred sequence.  These letters informed the Veteran of the type of information and evidence required to substantiate these claims for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of these claims in the May 2006 letter.  See Dingess/Hartman, supra.  Additional notice was provided in more recent letters dated in February 2007, and in December 2010 and February 2011, while the claim was on remand.  So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's available service treatment records (STRs), private medical records, and VA treatment records. He also had VA compensation examinations in September 2007, January 2011, and February 2011, including for a medical opinion concerning the determinative issue of whether any current skin disorder or PTSD is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

The Veteran's service records are partly unavailable.  The RO requested his service records from the National Personnel Records Center (NPRC), which is a military records repository.  But the NPRC responded that the records were damaged in a 1973 fire at that facility; it was noted that the original STRs were moldly or brittle and could not be mailed.  Copies of the available STRs were provided to VA and are contained in the claims file.  When, as here, at least a portion of the service records are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision ...." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the unsuccessful attempt by VA to obtain the Veteran's complete service records, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3). 

Notably, the Board primarily remanded this case in December 2010 in order for the AMC to arrange for VA examinations and to attempt to verify the Veteran's reported in-service stressor.  The AMC also contacted Defense Personnel Records Information Retrieval System (DPRIS) to try and corroborate the Veteran's assertions of coming under fire and witnessing the death of another servicemember.  The requested remand actions have been completed.  The Board is therefore satisfied there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Law and Regulations

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


III.  Factual Background

The Veteran contends that his chest was wounded in combat during service in Korea, and that his chest and torso scars are related to that incident.  He also contends that he has PTSD from this incident.  

The Veteran's DD Form 214 shows that he served in the Army from September 1954 to September 1957, and his primary military occupational specialty was that of a stevedore.  He had no decorations or awards, and no wounds received as a result of action with enemy forces.

His available service personnel records indicate he served with 154 Transportation Company (Port), and with the 8132nd AU in Korea from March 1955 to August 1956.  During this period he was assigned to Pusan Outport and then Inchon Port, with temporary duty at Puson Port, as a stevedore.    It is crucial to note that the Korean Conflict ended on January 31, 1955, which is over a month before the Veteran arrived in Korea.  Such is probative evidence against his claim that he engaged in combat as alleged.  Indeed, an enemy attack occurring so far south and after the cease-fire armistice is simply not credible.  His other available service records provide no indication he engaged in combat. That said, the fact that he served in Korea after the Korean Conflict was officially resolved does not necessarily mean he did not receive fire (either hostile or friendly) and witness another servicemember being shot. 

The Veteran's available STRs are negative for any chest wound or skin disorder of the chest.  On separation medical examination in July 1957, the Veteran's chest, skin, and psychiatric system were all normal.  The examination report makes no mention of any combat wounds or any scars.  In a July 1957 report of medical history, the Veteran denied chest pain.  He also denied depression or excessive worry, frequent or terrifying nightmares, and denied nervous trouble of any sort.  He did not report receiving any wounds in service.  He answered "no" to the question "Have you ever had any illness or injury other than those already noted."  He stated that he was treated in "this hospital" in November 1956, but did not identify the illness for which he was treated.  STRs show that this was treatment for a rectal condition.  

VA and private medical records dated from August to October 1967 reflect that the Veteran was struck by an automobile in August 1967 and suffered fractures of the pelvis and tibia.  There was no mention any injuries or scars of the chest.

In September 1967, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation or Pension), reporting fractures of the pelvis and tibia in 1967.  He did not file a claim for any other disability.

In September 1985, the Veteran submitted a VA Form 21-526, reporting a stroke in August 1985.  He did not file a claim for any other disability.

A December 1985 summary of hospitalization reflects that the Veteran was diabetic and suffered a left cerebrovascular accident (CVA) in August 1985.  By a letter dated in December 1986, a private physician, S.S.C., MD, indicated that the Veteran had a cerebral infarction which left him with left hemiparesis and severe memory and cognitive deficits.  

On VA examination in March 1987, the Veteran gave a history of CVA in August 1985, diabetes, and hypertension.  He did not complain of wounds or PTSD.  A thorough physical examination was conducted, and on examination, his skin was normal.  No skin disorder or scars were diagnosed.

A report of a March 1987 VA neuropsychiatric examination reflects that the Veteran reported that he had a very bad memory since his stroke.  The diagnoses were residuals of right hemiplegia, and nonpsychotic organic brain syndrome with memory deficits and emotional instability.

In a June 1987 rating decision, the RO granted entitlement to non-service-connected disability pension.

A March 1988 note from a private physician, S.S., MD, reflects that the Veteran had post-stroke syndrome of severe apathy, amnesia, and depression.

VA medical records reflect that the Veteran suffered another CVA in June 1995.  Inpatient treatment records show that on admission, he had a medical history of status post CVA (August 1985), recurrent transient ischemic attacks, hypertension, and anxiety disorder.  There was no history of any combat wounds.  On examination, the only skin abnormality noted was multiple pustules at the follicles.  These records are negative for scars/keloids of the chest, and negative for PTSD.  In August 1995, the Veteran complained of anxiety and depression.

Skin Disorder 

The first medical record noting the presence of keloids is dated in February 2000.  A February 2000 VA dermatology clinic note reflects that the Veteran reported that he had many keloids for many years and they were itchy but never treated.  He was given ointment.  In March 2000, it was noted that his chest keloids were softer and flatter.  

In April 2001, the examiner noted that the Veteran had a questionable chest injury.  On examination, his skin was very dry with a rash on the chest, back, abdomen, and hands, and several large keloids on the chest, perineal area, and left axilla.  The pertinent diagnosis was tinea versicolor and very dry skin.

Four keloids of the anterior chest were also noted in June and July 2001.

By a statement dated in August 2004, the Veteran said his scars were incurred in service in 1956.  He said he was in a fox hole in Korea when a grenade exploded close to him and he suffered multiple lacerations on his chest and the sides of his torso.  Another soldier next to him was killed by shrapnel.  He stated that he was treated for this condition in the field.  


In a March 2005 statement he said that during the heat of the Korean War, he jumped into a foxhole during an attack, with another soldier, who put his head up, was shot in the head, and died.  He did not recall the soldier's name.  A grenade was thrown afterwards, and he passed out, and woke up in the infirmary with doctors standing over him.  He said he was told he was wounded and unconscious.  He asserted that his chest wounds never healed, and grew larger and sometimes burst.  He said he had VA treatment for these, and if he had surgery they grew right back.

In May 2005, he reiterated his assertions and said he suffered his injuries during an attack in Korea.

In a May 2005 statement, the Veteran's wife stated that she met him in January 1981, at which time the Veteran had many scars on his chest.  She said he told her they were from wounds incurred during the Korean War.

The report of the Veteran's September 2007 VA compensation examination provides a diagnosis of keloids of the chest.  So there is competent medical evidence he has this claimed disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  

So resolution of his appeal turns on whether this current skin disorder (keloid scars) is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


VA provided the Veteran a compensation examination in September 2007.  The report of that exam indicates the examiner was unable to attribute the Veteran's current keloid scars to the events claimed during service without resorting to speculation.  The examiner pointed out that there was no record of injury in his service treatment records (STRs) and his military separation examination noting a normal skin evaluation. 

But in Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion. 

Moreover, in another precedent decision more recently issued, Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development. 

In further discussion, the Jones Court indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones Court recognized, however, there will be times when this requested opinion simply cannot be provided - such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record.  And, if not, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one). 

Accordingly, the Board remanded this claim in December 2010 primarily for a VA examination to determine the etiology of the current skin disorder.  On VA examination in January 2011, the examiner noted that the claims file was reviewed.  It was noted that the Veteran had three keloid scars, with keloid formation from the right axillary line to the right sternum, a second scar from nipple to nipple, and a third scar of the upper anterior chest across the sternum.  He noted that the Veteran reported that these scars were caused by a shrapnel fragmentation wound in 1954.  The Veteran reported that he had a grenade injury in the service causing scars in the anterior chest.  The examiner noted that although the Veteran claimed scars from combat in Korea, his service record showed no evidence of combat in the Korean conflict, and the medical examination and history on separation from service showed no evidence of skin problems.  The examiner opined that the scars/keloids are not caused by or a result of the Veteran's military duty.

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran contends that he incurred a skin disorder (keloids) during service.  He attributes the keloids on his chest to an injury in service.  Specifically, he relates them to a combat situation in Korea during which he reportedly sustained grenade wounds to his chest.  See his May 2005 statement.  

In recent statements related to this claim, the Veteran has asserted that his keloid chest scars have been continuous since service.  He is competent to say he injured his chest during his military service in the manner alleged.  See Washington v. Nicholson, 19 Vet. App. 362   (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He also is competent to say he has experienced keloid scars ever since that injury in service, i.e., continuity of symptomatology. 38 C.F.R. § 3.159(a)(2) (2011).  However, the Board is not bound to accept his lay testimony concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current keloid scars and that reported chest injury in service - even assuming for the sake of argument that it occurred.  As mentioned, the credibility of his lay testimony concerning this determinative issue of causation, not just the competency of his testimony, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's opinion refuting the notion that any current skin disorder (keloid scars) is traceable to that injury in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases. See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous keloid scars of the chest since service.  His lay statements concerning this, while competent, are not credible.  The Board finds that his more recently-reported history of continued keloid chest scars since service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of chest and torso injuries or wounds. Specifically, the service separation examination report reflects that he was examined and that his skin was found to be clinically normal.  The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later);  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to chest and torso scars for more than 40 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his scars during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81   (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).

The Veteran did not claim that symptoms of his chest scars began in service until filing his original VA disability compensation claim in 2001.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The fact that the Veteran filed claims for compensation in 1967 and 1985 and made no reference to his alleged shell fragment wounds also weighs against his credibility.  If he had been experiencing problems with keloids since service on would think he would have mentioned such in his earlier claims.  Treatment records dated in February 2000 reflect that he reported that he had many keloids for many years and they were itchy but never treated.  He did not relate these keloids to service.  Further, he never reported receiving chest wounds in service until July 2001.

Further, the Board notes that the Veteran served in Korea as a stevedore, unloading ships, after the end of the Korean Conflict.  There is absolutely no evidence, other than the Veteran's statements, suggesting that the Veteran fought in combat or was wounded by a grenade.  As noted, there is no evidence of any combat citations or awards, and no wounds are noted in his STRs, on his separation examination, or in his service personnel records.  Recognition is again given to the Veteran's incredible history of suffering combat-related injuries after the Korean Conflict had ended.  

These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for so many years after service.  The Board also notes that the medical evidence clearly shows that the Veteran has significant memory impairment, and some doctors have even diagnosed amnesia.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service. 

But even assuming there was some sort of chest/torso injury in service, the January 2011 VA examiner has disassociated any current keloid chest scars from that reported injury in service.  This medical report is of high probative value because this examiner is qualified to comment on the etiology of this claimed disorder and even acknowledged the Veteran's report of relevant injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of injury in service and instead relied on the absence of evidence in his STRs to provide a negative opinion).  

The January 2011 examiner, in particular, had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Acquired Psychiatric Disorder, including PTSD, Mood Disorder, Depression, and Anxiety

The Veteran seeks service connection for PTSD.  He has also been diagnosed with anxiety, depression, and a mood disorder.   As noted in the introduction, the claim was recharacterized as a claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons. 

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

The Board notes that effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).  


If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A recently issued definition of a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  Under 38 C.F.R. § 4.125(a) (2011), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

VA outpatient treatment records dated from December 2006 to January 2007 reflect a diagnosis of PTSD.  And a February 2007 treatment summary from a mental health care professional at the Vet Center where the Veteran has been receiving psychological counseling and therapy provides a diagnosis of PTSD, presumably in accordance with the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128 (1997) (wherein the Court noted that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed).  

VA medical records also reflect that since the mid-to-late 1980s, the Veteran has been diagnosed with other psychiatric disorders, including depression, anxiety, and emotional instability associated with organic brain syndrome.

Therefore, there is competent medical evidence establishing the Veteran has a current acquired psychiatric disorder, which has been variously diagnosed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So resolution of his appeal turns on whether any current acquired psychiatric  disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And as to the PTSD claim, even though he has been diagnosed with this disorder, there still has to be confirmation of a stressor in service and attribution of the PTSD diagnosis to that stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 

The Veteran contends that he incurred PTSD as a result of combat events in service.  

As noted above, STRs are entirely negative for a psychiatric disorder.  Post-service medical records are negative for a psychiatric disorder until 1987, after he had the first of several CVAs.  At that time he was diagnosed with residuals of right hemiplegia, and nonpsychotic organic brain syndrome with memory deficits and emotional instability.  In March 1988, a private physician diagnosed post-stroke syndrome of severe apathy, amnesia, and depression.  The Veteran complained of anxiety and depression in 1995.

By a statement dated in August 2004, the Veteran said his chest scars were incurred in service in 1956.  He said he was in a foxhole in Korea when a grenade exploded close to him and he suffered multiple lacerations on his chest and the sides of his torso.  Another soldier next to him was killed by shrapnel.  He stated that he was treated for this condition in the field.  

In a March 2005 statement, he said that during the heat of the Korean War, he jumped into a foxhole during an attack, with another soldier, who put his head up, was shot in the head, and died.  He did not recall the soldier's name.  A grenade was thrown afterwards, and he passed out, and woke up wounded in the infirmary with doctors standing over him.  He asserted that he had PTSD as a result of this incident.

In contrast, in a January 2007 VA outpatient treatment record, the Veteran reported that he had flashbacks of a time in service when several trucks entered the base which did not belong there and they thought they were North Korean trucks.  He said they ran for shelter and a fellow soldier was shot right in the head in front of him and he had flashbacks to this event almost daily.  On examination, the examiner noted that the Veteran was in a wheelchair because he had a stroke a few years ago, and his mood was depressed.  The Axis I diagnosis was PTSD, and the Axis IV assessment was combat-related stressors.  A depression screen was positive.  The examiner noted that the Veteran had depressive symptoms as well as anxiety which stemmed from PTSD.

Vet Center records dated in February 2007 reflect that the Veteran was diagnosed with PTSD due to combat stressors during his service in Korea.  His therapist indicated that the Veteran had a difficult post-war adjustment most likely related to complications from shrapnel wounds he sustained from enemy forces infiltrating his base and the psychological impact of a fellow soldier who was killed in action in his position.  In a stressor statement included with the Vet Center records, the Veteran reported that "during the heated action of the Korean war, another American Soldier and myself was walking we saw strange trucks come into the compound, we started to run.  We saw a ditch we jumped in.  I told him to stay down, stay down, stay down.  He raised his head up to see what or who it was, I yelled three times stay down by the time he started to put his head down a bullet hit him in the forehead and killed him on the spot.  I watched him died close to me.  Suddenly I got hit in my chest, and blocked out, when I woke up I saw doctors standing over me in the infirmary."  He said the doctors told him he had been hit in the chest.

At a February 2011 VA PTSD examination, the examiner noted that the claims file was reviewed.  She noted that the Veteran had treatment for a mental disorder primarily since 2006, and that his medical records reflected that he had a diagnosis of mood disorder secondary to CVA and loss of function with depressive features.  She noted the Veteran's history of CVA in 1985, second CVA in 1987 and again in 2005.  He was confined to a wheelchair.  Although he appeared to comprehend very well, his speech was severely impaired, and his wife joined the examination session to interpret what he said.  The Veteran reported that he was wounded by a grenade and received medical care for this; the examiner noted that the claims file did not support this claim.  He reported that he was wounded by a grenade and witnessed the soldier next to him being shot in the head.  He said this happened on an Army base in Pusan, and he received medical care for this at the infirmary.  This information was primarily gathered from the Veteran's wife, who interpreted what he said.  Although the Veteran reported that he had combat wounds, the examiner noted that there was no record of treatment for such injuries.  The Veteran reported that he loaded and unloaded ships in service.  Although his DD Form 214 showed no awards, the Veteran reported that he was awarded the sharpshooter and good conduct medal.  The Veteran's wife described a 50-year history of heavy alcohol abuse, but he stopped three years ago.  The Veteran reported that his in-service stressor occurred in 1955, and he was unable to remember any names.  The examiner diagnosed mood disorder secondary to CVA and loss of function with depressive disorder.  She opined that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  She said that according to the Veteran's report he would meet the stressor criteria, but his records did not support his claim.   Although the Veteran's medical records reflect a diagnosis of PTSD, according to the information that could be obtained during the assessment, he does not meet the criteria for a diagnosis of PTSD at this time because there is no documentation of this event.

The Veteran's service records are partly unavailable.  However, not all of the Veteran's service records are missing.  His available service personnel records indicate he served with the 8132nd Au in Korea from March 1955 to August 1956.  But that was after the Korean Conflict, since it ended on January 31, 1955, which is again probative evidence against his claim that he engaged in combat as alleged.  Furthermore, his DD Form 214 also is of record and neither it nor his other available service records provide any indication he engaged in combat. 

The Board also notes that the Veteran served in Korea as a stevedore, unloading ships, after the end of the Korean Conflict.  There is absolutely no evidence, other than the Veteran's statements, suggesting that he fought in combat, or was wounded by a grenade.  As noted, there is no evidence of any combat citations or awards, and no wounds of any kind are noted in his STRs, on his separation examination, or in his service personnel records.  

The Veteran has given inconsistent statements regarding his alleged in-service stressor.  These inconsistencies in the record weigh against his credibility.  See Madden, supra; Caluza, supra.

The Board remanded this claim, part, to verify the Veteran's reported stressors.  The AMC contacted DPRIS, and DPRIS responded, stating that the Veteran's unit history did not document that the unit received enemy fire or that a soldier was killed.

After a review of all of the evidence of record, the Board finds that the Veteran did not serve in combat.  Given the lack of corroboration, the fact that his alleged stressors are not consistent with the circumstances of his service, and the several instances of inconsistent statements - and in particular, the conflicting statements regarding the claimed combat injury in Korea, when he actually served in Korea unloading ships after the end of the Korean Conflict, and the Veteran's demonstrated extensive memory difficulties and amnesia, the Board must find the Veteran's credibility to be lacking.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  As such, the Board finds that the Veteran's statements do not constitute credible evidence of an in-service combat injury or other claimed stressors.

To emphasize, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  This is not shown in the instant case.  The February 2011 VA examiner found that a diagnosis of PTSD is not shown.  The examiner is competent to make this determination, and the examiner's opinion is highly probative.

As the Board has found the Veteran's statements regarding the occurrence of the only claimed stressors to be lacking credibility and inconsistent with his service, and the stressors are not corroborated by other sources, service connection for PTSD is not warranted on any basis. 

As to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the evidence reflects that the Veteran has been diagnosed with other acquired psychiatric disorders including a mood disorder secondary to CVA and loss of function with depressive disorder.  The February 2011 VA examiner specifically found that the currently diagnosed mood disorder was due to his non-service-connected CVA residuals.  Other examiners have also related his psychiatric symptoms to his CVA residuals.  The VA examiner is competent to make this determination, and the examiner's opinion is highly probative.

The Veteran lacks the competence to diagnose PTSD or any other psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any acquired psychiatric disorder requires mental health evaluation by a clinical psychologist or psychiatrist, not lay observation.  It follows that the Veteran is not competent to assert that his current psychiatric disorder is related to service.  An acquired psychiatric disorder is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  The determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health professional, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding the diagnosis or etiology of claimed PTSD are found to lack competency.  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a psychiatric disorder have been continuous since service.  He asserts that he continued to experience psychiatric symptoms after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a psychiatric disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a psychiatric disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history of depression or excessive worry, frequent or terrifying nightmares, and denied nervous trouble of any sort.  

Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1957) and initial reported symptoms related to a psychiatric disorder in approximately 1987 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Emphasis is also placed on the fact that the Veteran had filed earlier claims for service connection and made no reference to any psychiatric problems.  Such weighs heavily against his veracity.  

The Board notes that the Veteran sought treatment for other medical complaints since discharge from service, primarily CVAs.  Prior to his first CVA in 1985, he did not report psychiatric symptoms.  Significantly, during that treatment, when he specifically complained of other problems, he never reported psychiatric complaints.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in 1967, he did not report the onset of psychiatric symptomatology during or soon after service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran filed a VA disability compensation claim for service connection for residuals of pelvis and tibia fractures in 1967, ten years after service, but did not claim service connection for a psychiatric disorder or make any mention of any psychiatric symptomatology.  Similarly, in his 1985 claim, his only identified disability was a stroke.  He did not claim that symptoms of his current psychiatric disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.
 
The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  

Other than the medical opinions relating PTSD to unverified, incredible in-service stressors, there is no competent evidence of record linking the current psychiatric disorder (depression and mood disorder) first shown years after active duty, to any incident of service. 

For all of these reasons and bases, the Board finds the probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran has an acquired psychiatric disorder, to include PTSD, that is attributable to his military service.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, this benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for a skin disorder of the torso is denied.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


